— Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered August 19,1981, resentencing defendant to a term of 8Vs to 25 years on a prior conviction after trial (Drohan, J., and a jury), of criminal sale of a controlled substance in the third degree, for which defendant had been sentenced to a term of 8Vs years to life, modified, on the law, to the extent of reversing the sentence and the matter remitted to the Supreme Court for resentencing and otherwise affirmed. The appeal from the order (same court, same Justice), entered September 28,1981, denying defendant’s motion pursuant to CPL 440.20 to set aside and vacate the resentencing in absentia, dismissed as academic. By judgment rendered December 17, 1976, defendant was convicted of criminal sale of a controlled substance in the third degree and was sentenced to an indeterminate term of 8Vs years to life imprisonment. We affirmed the conviction (83 AD2d 516), observing that, although defendant had suffered an injustice with respect to the sentence imposed, nevertheless, we declined to pass upon the term of imprisonment since the appropriate procedure was for appellant to move for resentencing pursuant to section 60.09 of the Penal Law. Defendant’s motion for resentencing was not opposed and, on August 19,1981, the trial court, on the call of the calendar, appointed a Legal Aid attorney, then present in the courtroom, to represent appellant. Appellant, in absentia, was resentenced to a term of 8Vs to 25 years. The attorney who had represented appellant in the prior proceedings and on the prior appeal to this court was not present at that time. Subsequently, defendant, pro se, moved to set aside the resentence, alleging, inter alia, a denial of his statutory right to appear at the resentencing and to speak on his own behalf. He claimed that he had thus been deprived of the opportunity to challenge the constitutionality of sections 60.09 and 70.00 of the Penal Law and to afford to the court an updated probation report. Upon denial of the motion, defendant sought leave to appeal, which was granted, the appeal to be heard with the appeal from the judgment on resentence. CPL 380.40 (subd 1) is clear in its direction that a defendant be personally present at the time sentence is pronounced. CPL 380.50 further *897directs that the court afford to defense counsel the right to speak on behalf of his client at the time of sentencing. The statute also directs that a defendant “has the right to make a statement personally in his own behalf, and before pronouncing sentence the court must ask him whether he wishes to make such a statement.” The statutory requisites have been held applicable to resentencing and, thus, mandate that defendant and counsel be afforded an opportunity to appear and address the court on resentencing (People v Lee, 84 AD2d 699; People v Brown, 79 AD2d 659). The transcript of the resentencing here makes patently clear that the court made no attempt to accord to defendant his statutory right to be present at the time of the resentencing. The Legal Aid attorney was appointed to represent defendant, apparently without his knowledge or consent, since he had appeared by different counsel in the prior proceedings and pro se on the motion for resentencing. At the time he was resentenced, appellant was incarcerated and the record is barren as to any reason for the failure to bring him before the court, as required by the statute. There was no claim or issue presented here that appellant waived or otherwise relinquished his right to be present; nor is this a case where the resentencing was designed to extend the time in which to appeal (People v Ali, 25 AD2d 435; People v Corso, 46 AD2d 863, revd on other grounds 40 NY2d 578; People v Clifford, 38 AD2d 952). Neither does this case pose the situation where a defendant, because of obstreperous conduct, has been deemed to have waived his right to be present (see People v Stroman, 36 NY2d 939). Here, the trial court made no inquiry but merely proceeded to resentence defendant, without receipt of or consideration given to a presentence memorandum or a presentence report pursuant to CPL 390.20. The denial of the right to be present likewise deprived appellant of his right to challenge, as applied to him, the constitutionality of sections 60.09 and 70.00 of the Penal Law, albeit the constitutionality of the mandatory drug sentencing law has been upheld (People v Broadie, 37 NY2d 100). Appellant, in person and by his counsel shall be afforded the opportunity required by the statute to appear before the court on resentencing and the right to make a statement on his own behalf (see CPL 380.40, 380.50). Accordingly, we remand the matter to the Supreme Court for resentencing, with defendant and counsel being accorded the opportunity to appear. Concur — Sandler, Sullivan and Kassal, JJ.